Title: From Alexander Hamilton to Oliver Wolcott, Junior, 30 September 1793
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



Albany, Sepr. 30. 1793
Sir

I have thought it adviseable to establish during my absence a substitute for the mode of transferring Stock from Office to Office heretofore in practice at the Treasury. The inclosed letters by duplicates to the respective Commissioners of Loans from Jersey inclusively to Georgia specify it. Please to have the blanks filled with the names of those Commissioners severally and have the letters forwarded. I shall myself forward similar letters by duplicates to all the states North of Jersey.
You will observe the object is to have as little departure as possible from the accustomed process. With this view, if a competent Clerk of my immediate Office can be commanded, it will be well for the warrants to originate there, to be authenticated by such Clerk at foot of the place destined for my signature & leaving a sufficient space for it.
With consideration & esteem   I am Sir   Your obedient servant

Alexander Hamilton


P.S. Transfers to and from the clerk of the Treasury will of course follow a Regimen.

Oliver Woolcott Esqr
Comptroller
